    Case 2:20-mc-00321 Document 1-2 Filed 12/01/20 Page 1 of 3 Page ID #:7




                                      www.alliance4creativity.com


Mr. Jan van Voorn                                                    15301 Ventura Blvd., Building E
Executive Vice President & Chief of Global                           Sherman Oaks, CA 91403
Content Protection,                                                  Phone: (818) 995-6600
Motion Picture Association, Inc.,                                    Email:
On Behalf of the Alliance for Creativity and                         Jan_vanVoorn@motionpictures.org
Entertainment

December 1, 2020

VIA EMAIL
legal@cloudflare.com; abuse+law@cloudflare.com
Justin Paine, Cloudflare, Inc.
101 Townsend Street Legal Department
San Francisco, CA 94107

        Re:       Notice of Websites Infringing Copyright in Works Owned by the ACE Members

Dear Mr. Paine:

I am writing on behalf of the Alliance for Creativity and Entertainment ("ACE").
ACE is a global coalition of leading content creators and on-demand entertainment services committed to
supporting the legal marketplace for video content and addressing the challenge of online piracy. ACE
includes some of the world's largest and most respected motion picture and television rights owners
including, among many others, Paramount Pictures Corporation, Sony Pictures Entertainment Inc.,
Universal City Studios LLC, Walt Disney Studios Motion Pictures, Warner Bros. Entertainment Inc., Amazon
Content Services LLC and Netflix Studios, LLC (together, the "ACE Members").
ACE is organized for the purpose of preventing and mitigating online theft of copyrighted films and
television programs, and undertakes initiatives to identify and take action against piracy threats to create
an online environment in which copyrighted film and television content is more secure and online content
theft can be addressed more effectively and efficiently.
The ACE Members, whether themselves or through subsidiaries and affiliates, own or are the exclusive
licensees of copyrights in a vast library of motion pictures and television programs (the “Copyrighted
Works").

We have determined that individuals operating and controlling the websites sentratv.com and
123tvnow.com have infringed certain ACE Members’ Copyrighted Works by using Cloudflare servers,
networks, and other services to connect end users to websites containing infringing content.
    Case 2:20-mc-00321 Document 1-2 Filed 12/01/20 Page 2 of 3 Page ID #:8




                                     www.alliance4creativity.com


Sentratv.com utilizes Cloudflare servers to operate a website that sells illegal IPTV subscriptions, which
facilitate access to infringing content streaming from third-party servers. For example, Sentratv.com has
facilitated access to infringing content located at the following websites:

  Infringed Title   Sentratv.com Link                Channel Backend Link
  Blue Bloods,      Sentratv.com                     http://11live01.akamaized.net/FT1_WGN_AMERICA
  S02E22                                             /mono.m3u8?token=JPlCAy%2B0Uqke%2BdySK06X
                                                     C7O5Tp9NKENQ%2BATuEja7MRrrNtyc%2BBTWSx9f
                                                     NHWCpzuUNMBSEAlfqmQBIY4LpIEiLhS1afzELyJJRu3
                                                     3oDjTOFFw3OZFaPDGFph3Xh0T4rQm8VOkxk2jALeY
                                                     CRTWYlebNEQkibd0SQc98%2BrjITARS%2FRlsyqAC%
                                                     2Bz72bNii82pL37bDM8BeZxAvWMnC1sMMsF9sxDg
                                                     %3D%3D
  Searching         Sentratv.com                     http://ft4.cdndelivery.stream/FT4_FXX/mono.m3u8
                                                     ?token=JPnTR6%2FqG%2F%2BhbTcFCnyfhHC5Tp9N
                                                     KENQ%2BATuEja7MRrrNtyc%2BBTWSx9fNHWCpzu
                                                     UNM3rir%2BTUgWJIF80%2FmS30XTCy5wKlWQ7hB
                                                     RAbq1k4ka4BtAwfpMZdpxA0PQA0zy7OHtOO%2Fa1
                                                     EUsQfPF7eCKc9uBElnfX43YXfuEQxEnDPlovUM7kv4e
                                                     p86DZxFzd5zgNwZIbqvfdptctPkrd2FpsJlTw%3D%3D

Likewise, 123tvnow.com utilizes Cloudflare servers to operate a website that facilitates free access to
infringing content streaming from third-party servers. For example, 123tvnow.com has facilitated access
to infringing content located at the following websites:

  Infringed Title   123tvnow.com Link                Channel Backend Link
  Chicago PD,       http://123tvnow.com/watch/       http://cte-4-54-
  S02E17            usa-network/                     539.sub8.cachefly.xyz/live/wr2aeslu/chunks.m3u8?
                                                     wmsAuthSign=c2VydmVyX3RpbWU9MTEvMi8yMDI
                                                     wIDg6MTE6NTQgUE0maGFzaF92YWx1ZT1iSlplYlBN
                                                     NFNaK2I2QzR3Zk9Md29BPT0mdmFsaWRtaW51dGV
                                                     zPTEyMCZzdHJtX2xlbj0xMw==
  Sweet Home        http://123tvnow.com/watch/       http://srm-3-95-
  Alabama           usa-network/                     549.sub1.azurems.xyz/live/wr2aeslu/chunks.m3u8?
                                                     wmsAuthSign=c2VydmVyX3RpbWU9MTEvNC8yMDI
                                                     wIDg6MTM6NDIgUE0maGFzaF92YWx1ZT05T0s0c01
                                                     oZnZGZlBHQlR0L3JLbXlRPT0mdmFsaWRtaW51dGVz
                                                     PTEyMCZzdHJtX2xlbj0xMw==
    Case 2:20-mc-00321 Document 1-2 Filed 12/01/20 Page 3 of 3 Page ID #:9




                                     www.alliance4creativity.com


Enclosed is a subpoena compliant with the Digital Millennium Copyright Act. The subpoena requires that
you provide information concerning the individuals offering infringing material described in the attached
notice. As is stated in the attached subpoena, you are required to disclose to the Motion Picture
Association, Inc. (on behalf of the ACE Members) information sufficient to identify the infringers. This
would include the individuals’ names, physical addresses, IP addresses, telephone numbers, e-mail
addresses, payment information, account updates and account history.
We are providing this notice based on our good faith belief that the use of motion pictures and television
programs owned by the ACE Members in the manner occurring via the websites identified below is not
authorized by the copyright owners, their agents, or the law. The information in this notification is
accurate and, under penalty of perjury, we are authorized to act on behalf of the ACE Members, which
own or control exclusive rights under copyright that are being infringed in the manner described herein.
This letter is without prejudice to the rights and remedies of the ACE Members, including to recover
damages and any other claims for relief, all of which are expressly reserved.

If you have any questions, please contact me at (818) 995-6600, or via email at
Jan_vanVoorn@motionpictures.org.
Very truly yours,




___________________
Jan van Voorn



Attachment and Enclosure
